Citation Nr: 0804736	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  03-35 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Propriety of reduction of disability compensation benefits 
due to incarceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from September 1972 to January 
1975.
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Honolulu, 
Hawaii.

In July 2007, the veteran testified at a Travel Board hearing 
at the RO before the undersigned Veterans Law Judge (VLJ) of 
the Board.  A transcript of that hearing has been associated 
with the claims file.  The Board notes that characterization 
of the issue on appeal, at the time of the Travel Board 
hearing, does not constitute a determination as to appellate 
jurisdiction.  In this regard, the Board notes that the 
veteran provided testimony as to entitlement to waiver of 
overpayment of VA benefits.  This matter has not been 
developed for appellate consideration by the Board.


FINDING OF FACT

On December 14, 2000, the veteran was incarcerated in a state 
prison system for conviction of a felony and the term of his 
incarceration exceeded 60 days.


CONCLUSION OF LAW

The reduction of the veteran's disability compensation 
benefits to the benefits equivalent to a 10 percent 
evaluation, effective from February 13, 2001, due to 
incarceration for a felony conviction, was proper.  38 
U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 
3.105, 3.665 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The VCAA revised VA's obligations insofar as notifying a 
claimant of the type of evidence needed to substantiate a 
claim - including apprising him of whose specific 
responsibility, his or VA's, it is for obtaining the 
supporting evidence, and giving him an opportunity to submit 
any relevant evidence in his possession.  There is also a 
requirement that VCAA notice, to the extent possible, be 
provided prior to initially adjudicating the claim (in the 
interest of fairness), and that VA explain why, on occasions 
when this is not done, it is nonetheless nonprejudicial and 
therefore, at most, harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004) ("Pelegrini II"); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

There are certain situations, however, when the VCAA does not 
apply.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a case, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  Moreover, VA's 
General Counsel has held that the notice and duty to assist 
provisions of the VCAA are not applicable to a claim, as 
here, where it cannot be substantiated because there is no 
legal basis for it, or because the undisputed facts render 
the claimant ineligible for the claimed benefit.  
See VAOPGCPREC 5-2004 (June 23, 2004).  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2007).  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, further discussion of the VCAA is not 
required.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  

Legal Criteria

Under VA laws and regulations, a person who is incarcerated 
in a Federal, State or Local penal institution in excess of 
60 days for conviction of a felony will not be paid 
compensation in excess of that amount specified in 38 C.F.R. 
§ 3.665 beginning on the 61st day of incarceration.  38 
U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).  

In the case of a veteran with a service-connected disability 
rated at 20 percent or more, the veteran shall not be paid an 
amount that exceeds the rate under 38 U.S.C. § 1114(a), which 
is at the rate of 10 percent.  38 C.F.R. § 3.665(d).  If a 
disability evaluation is less than 20 percent, the veteran 
shall receive one-half the rate of compensation payable under 
38 U.S.C.A. § 1114(a).   38 C.F.R. § 3.665(d).  

However, VA must notify the veteran that his benefits are 
subject to reduction due to his incarceration, of the rights 
of dependents to an apportionment while the person is 
incarcerated, and conditions under which payments to the 
person may be resumed upon release from incarceration.  
38 C.F.R. § 3.665(a).  In addition, no award of compensation 
shall be reduced or otherwise adversely affected unless the 
beneficiary has been notified of such adverse action and has 
been provided a period of 60 days in which to submit evidence 
for the purpose of showing that the adverse action should not 
be taken.  38 C.F.R. §§ 3.103(b)(2), 3.105(h).

Analysis

As of a January 16, 1997 rating decision, the veteran's 
service-connected  residuals of a left leg injury with foot 
drop was assigned a 40 percent disability evaluation and his 
service-connected residuals of a left knee injury with 
partial tear of the lateral collateral ligament was assigned 
a 20 percent disability evaluation, for a combined 50 percent 
disability evaluation, effective October 4, 1995.  The 
veteran was also in receipt of special monthly compensation 
under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss 
of one foot.  

In August 2002, VA obtained information that the veteran was 
incarcerated, effective December 14, 2000.  The veteran does 
not dispute that he was incarcerated on that date.  

A September 2002 VA letter clearly notified the veteran of 
the proposed reduction of compensation benefits due to 
incarceration, any dependent's rights to apportionment, and 
the possible resumption of benefits upon his release from 
incarceration.  The letter also notified the veteran that he 
had 60 days in which to submit evidence to show that the 
adverse action should not be taken.  38 C.F.R. §§ 3.103, 
3.105, 3.665.

In March 2003, the veteran's benefits were reduced to an 
amount equivalent to a 10 percent evaluation effective 
February 13, 2001, the 61st day of incarceration.  The 
reduction of benefits remained in effect until his release on 
May 13, 2001, at which time his full rate was restored.  The 
veteran does not contend and the evidence does not show that 
the conviction has been overturned.  Accordingly, the 
requirements for the reduction of the veteran's disability 
compensation benefits due to incarceration have been met.  
38 C.F.R. § 3.665.

Because the law, rather than the facts in this case, is 
dispositive, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002).




ORDER

Because the reduction in disability compensation was proper, 
the appeal is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


